Citation Nr: 1727433	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  07-18 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability to include as secondary to diabetes mellitus type II, ischemic heart disease, or posttraumatic stress disorder (PTSD). 

2.  Entitlement to a disability rating in excess of 50 percent for PTSD. 

3.  Entitlement to an earlier effective date than April 23, 2014, for service connection for peripheral artery disease (PAD) of the right leg.  

4.  Entitlement to an earlier effective date than April 23, 2014, for service connection for peripheral artery disease (PAD) of the left leg.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran had active duty service from May 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006, May 2011, and August 2014 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a videoconference hearing before the Board in September 2008.  A transcript of that hearing has been associated with the claims file.  The Board member who chaired that hearing is no longer employed with the Board.  The Veteran was offered an additional hearing with a current member of the Board, but declined the offer.  As such, the Board will proceed to adjudicate the claims on appeal.  

The Board denied the Veteran's eye claim, along with several other issues, in a February 2011 Board decision.  The Veteran appealed the issue to the Court of Appeals for Veterans Claims.  A Joint Motion for Remand (JMR) was issued in April 2012 remanding the issue of service connection for a bilateral eye disability. The Board remanded the issue for further development in September 2012.  The case has been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An April 2014 statement from a VA treating provider showed that the Veteran's psychiatric disability has worsened since his last examination in 2011.  The Veteran was previously afforded a VA examination over six years ago.  Therefore, the Board finds that a new VA examination is necessary to determine the current level of the Veteran's psychiatric disability.

Regarding the earlier effective date claim for PAD, the Veteran was granted entitlement to service connection for PAD in an August 2014 rating decision effective April 23, 2014.  The Veteran originally claimed a circulatory issue in January 2005, but a diagnosis was not provided until the VA examination in April 2014.  Prior to the April 2014 VA examination, the Veteran was not afforded a VA examination, but the Veteran did submit lay assertions regarding his symptoms.  The VA examination was provided nearly 18 months after the remand order of September 2012 and almost a decade after the January 2005 claim for the condition filed.  The Veteran's representative asserted that the Veteran's lay statements show symptoms of his PAD prior to the effective date.  Therefore, the Board finds that an examiner should review the Veteran's claims file, specifically the Veteran's lay statements, and determine whether the Veteran's described symptoms constitute evidence of PAD prior to the April 2014 VA examination. 

Regarding the service connection claim for a bilateral eye disability, the Board notes that the Veteran has been granted service connection for hypertension.  The Veteran's representative asserted that the Veteran's bilateral eye disability has been diagnosed as ocular hypertension.  Therefore, the representative has argued that the Veteran's eye disability is causally related to or aggravated by the Veteran's now service-connected hypertension.  The Board finds that a medical opinion is necessary to determine whether the Veteran's eye disability was either caused by or aggravated by his hypertension.  

The Veteran's claims of entitlement to an increased rating for PTSD and service connection for an eye disability affects the disabilities considered under his TDIU claim; therefore, the increased rating and TDIU claims are inextricably intertwined.  Thus, a decision by the Board on the claim for TDIU would, at this point, be premature.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to address the current severity of his PTSD.  The claims file, to include a copy of this remand, should be reviewed by the examiner in connection with the claim.  All indicated tests should be conducted and the results reported.

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain in full why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

2.  Provide the claims file to an appropriate VA examiner for an opinion regarding the date of onset of the Veteran's peripheral artery disease (PAD).  The examiner should review the claims file, specifically the Veteran's lay statements and description of his symptoms.  The examiner should then answer the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's PAD had its onset prior to his April 2014 diagnosis of PAD.  The examiner should address the Veteran's lay statements and should provide a date of onset if possible.    

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain in full why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

3.  Return the claims file to the April 2014 examiner for further comment on the Veteran's bilateral eye disability.  If the examiner is not available, provide the claims file to an appropriate VA examiner, preferably an ophthalmologist if reasonably available, for a nexus opinion.    

The examiner should review the claims file, list any diagnosed eye disabilities, to include any ocular hypertension, and then answer the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's diagnosed eye disabilities are causally related to or aggravated (permanently worsened beyond the natural course of the disability) by the Veteran's service-connected hypertension.  

If an additional examination is required for the examiner to sufficiently address the above question, then a new examination should be afforded.  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain in full why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

4.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




